861 A.2d 843 (2004)
182 N.J. 138
Karen SMITH, Individually and as Guardian Ad Litem for Brenden Wasiewski, a Minor, Plaintiffs-Movants,
v.
FIREWORKS BY GIRONE, INC., and Lexington Insurance Company, Defendants-Respondents, and
Township of Deptford, et al., Defendants.
Supreme Court of New Jersey.
October 6, 2004.
It is ORDERED that the motion for clarification is granted, in part. The judgment of the Court is modified to provide that the matter is reversed and remanded to the Superior Court, Appellate Division, to consider the issues raised by defendant Lexington Insurance Company but not reached by that court in respect of its disposition of A-3312-01.